Exhibit 10.6

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of March 30, 2012 (this “Agreement”), by and
between MRC Transmark Pte. Ltd., a company incorporated in Singapore (Company
registration Number 198403475D) (the “Employer”), and Neil Philip Wagstaff (the
“Executive”) (each of the Employer and the Executive a “Party” and,
collectively, the “Parties”).

WHEREAS, the Executive has previously been employed by Transmark Fcx Limited and
based in the United Kingdom under an agreement dated as of September 10, 2009
which employment terminated by mutual agreement on March 30, 2012; and

WHEREAS, the Executive, the Employer, Holdco (as hereinafter defined) and
Transmark Fcx Limited have agreed that it is in the interests of the Group (as
hereinafter defined) that the Executive shall be based in Singapore as an
employee of MRC Transmark Pte. Ltd.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
agree as follows:

 

1. Employment

 

  1.1. Term. The Employer agrees to employ the Executive, and the Executive
agrees to be employed by the Employer pursuant to this Agreement, for a period
commencing on 30 March 2012 (such date, the “Effective Date”) and ending on the
earlier of (i) October 30, 2014 and (ii) the termination of the Executive’s
employment in accordance with Section 3 hereof (the “Term”).

 

  1.2. Duties. During the Term, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall continue to hold
the title of Executive Vice President—International Operations of MRC Global
Inc., a Delaware corporation (“Holdco”) and such other positions as an officer
or director of the Employer, PVF Holdings LLC, a Delaware limited liability
company (“PVF”), or their respective subsidiaries (the Employer, PVF and each of
their subsidiaries, shall be referred to as the “Group”) as the Executive and
the Chief Executive Officer of MRC Global Inc., a Delaware corporation, (the
“CEO”), or such other person designated by the CEO (the “CEO’s Designee”), shall
mutually agree from time to time. The Executive shall perform such duties,
functions and responsibilities commensurate with the Executive’s positions as
reasonably directed by the CEO or the CEO’s Designee.

 

  1.3. Exclusivity. During the Term, the Executive shall devote his full time
and attention to the business and affairs of the Group, shall faithfully serve
the Group, and shall in all material respects conform to and comply with the
lawful and reasonable directions and instructions given to him by the CEO or the
CEO’s Designee, consistent with Section 1.2 hereof. During the Term, the
Executive shall use his best efforts to promote and serve the interests of the
Group and shall not engage in any other business activity, whether or not such
activity shall be engaged in for pecuniary profit, except that the Executive may
sit on the boards of other companies with the consent of the CEO or the CEO’s
Designee, which shall not be unreasonably withheld.

 

  1.4.

Compliance with Group Policies and Restrictions on Interests. During the Term,
the Executive (i) shall comply with Group policies in force from time to time
including those in relation to the disclosure of interests and (ii) shall not,
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined in Section 8.5); provided, that in no event shall ownership of one
percent (1%) or less of the outstanding securities of any class of any issuer
whose securities are registered under the United States Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or traded

 

1



--------------------------------------------------------------------------------

  on the London Stock Exchange or any other internationally recognized stock
exchange, standing alone, be prohibited by this Section 1.4 so long as the
Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof.

 

2. Compensation

 

  2.1 Salary. As compensation for the performance of the Executive’s services
hereunder, during the Term, the Employer shall pay to the Executive a salary at
an annual rate of £223,125 (the “Base Salary”) payable in monthly installments
on or about the 25th day of each month. The monthly salary payable to the
Executive will be paid in Pounds Sterling. However, at the Executive’s election
and on receipt of written instructions from the Executive, the monthly salary
payable to the Executive will be converted and paid in Singapore Dollars using
the exchange rate applicable on the first business day of that month as shown on
Bloomberg.com (or such other exchange indicator as agreed between the Employer
and the Executive if Bloomberg.com is not available). The Base Salary shall be
reviewed annually and may be adjusted upward by the Board of Directors of Holdco
(the “Board”) (or a committee thereof), in its discretion, based on competitive
data and the Executive’s performance. No increase in Base Salary shall limit or
reduce any other right or obligation to the Executive under this Agreement and
the Base Salary shall not be reduced at any time (including after any such
increase).

 

  2.2 Annual Bonus. For each completed fiscal year during the Term, the
Executive shall be eligible to receive additional cash incentive compensation
pursuant to the annual bonus plan of Holdco in effect at such time (the “Annual
Bonus”). For purposes of Annual Bonus calculations, the Executive is deemed to
have been employed since the commencement of the 2012 fiscal year. The target
Annual Bonus shall be seventy five percent (75%) of the Executive’s Base Salary
as in effect at the beginning of such fiscal year with the actual Annual Bonus
to be based upon such individual and/or Employer and/or Group performance
criteria established for each such fiscal year by the Board.

 

  2.3 Equity. The Executive shall be granted stock options to purchase shares of
common stock of Holdco as determined by the Board from time to time, with the
terms of such stock options to be determined by the Board in its discretion.

 

  2.4 Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health and other group insurance and other employee benefit
plans and programs of the Employer as in effect from time to time on a
substantially similar basis as other senior executives of Holdco save that the
Executive will, while based in Singapore (or on termination in respect of
certain benefits), be provided with the housing, medical and flight benefits and
payments in respect of the provision of disability, life and health insurance
and employer pension contributions set forth in Exhibit A.

The Executive’s place of work, hours and terms as to sick pay are set forth in
Exhibit C.

 

  2.5 Annual Leave. During the Term, the Executive shall be entitled to paid
annual leave in accordance with the Employer’s annual leave policy as in effect
from time to time. Notwithstanding the foregoing, the Executive shall be
entitled to all statutory and other customary public holidays in Singapore, and
to an additional twenty five (25) days annual leave per calendar year to be
taken at such times as may be approved by the CEO or the CEO’s Designee. Such
entitlement shall accrue from day to day. No more than five (5) days of annual
leave to which the Executive was entitled in the previous year but which he did
not take during such previous year may be carried forward to any subsequent year
without the consent of the CEO or the CEO’s Designee. If the Executive has on
the termination of his employment hereunder, howsoever caused, any unused annual
leave entitlement, he shall be entitled to payment in lieu thereof. If, on
termination, he has taken annual leave in excess of such entitlement, there
shall be deducted from any final payment due to him a sum in respect of each
such day taken. For the purpose of this section, the formula for calculating any
payment or repayment will be 1/260 of the Executive’s basic annual salary for
each relevant annual leave day.

 

  2.6

Business Expenses. The Employer shall pay or reimburse the Executive for all
commercially reasonable business out-of-pocket expenses that the Executive
incurs during the Term in performing

 

2



--------------------------------------------------------------------------------

  his duties under this Agreement upon presentation of documentation and in
accordance with the expense reimbursement policy of the Employer as approved by
the CEO or the CEO’s Designee and in effect from time to time.

 

3. Termination of Employment

 

  3.1. Generally. The Employer may terminate the Executive’s employment for any
reason during the Term, and the Executive may voluntarily terminate his
employment for any reason during the Term, in each case (other than a
termination by the Employer for Cause (as defined in Section 8.1)) at any time
upon not less than thirty (30) days’ notice to the other Party. Upon the
termination of the Executive’s employment with the Employer for any reason, the
Executive shall be entitled to any Base Salary earned but unpaid through the
date of termination, any earned but unpaid Annual Bonus for completed fiscal
years, any unreimbursed expenses in accordance with Section 2.6 hereof, earned
but unused annual leave entitlement in accordance with Section 2.5 and, to the
extent not theretofore paid or provided, any other amounts or benefits required
to be paid or provided under any plan, program, policy or practice or other
contract or agreement of the Employer and its affiliates through the date of
termination of employment (collectively, the “Accrued Amounts”).

 

  3.2. Certain Terminations

 

  a) Termination by the Employer other than for Cause or Disability; Termination
by the Executive for Good Reason. If the Executive’s employment is terminated
during the Term by the Employer other than for Cause or Disability (as defined
in Section 8.2), or by the Executive for Good Reason (as defined in
Section 8.3), the Executive shall be entitled to: (i) the Accrued Amounts,
(ii) a pro-rata bonus for the fiscal year in which the employment terminates,
based on actual performance through the end of the applicable fiscal year and
the number of days that have elapsed in the fiscal year through the date of
termination (a “Pro-Rata Bonus”), (iii) payment of an amount equal to the sum of
one-twelfth (1/12) of Base Salary and one-twelfth (1/12) of the target Annual
Bonus each month for eighteen (18) months following termination (the “Severance
Payments”) and (iv) continuation of private medical benefits on the same terms
as active senior executives for eighteen (18) months following termination
(“Medical Continuation”). The period of eighteen (18) months for payment of the
Severance Payments and Medical Continuation shall be reduced by any period of
notice given to the Executive that exceeds thirty (30) days where that
additional period of notice is served by the Executive. The Employer’s
obligations to make the Severance Payments and to provide Medical Continuation
shall be conditioned on: (i) the Executive’s continued compliance with his
obligations under Section 4 of this Agreement and (ii) the Executive’s
execution, delivery and non-revocation of a valid and enforceable general
release of claims (the “Release”) in substantially the form attached hereto as
Exhibit B. In the event that the Executive breaches any of the covenants set
forth in Section 4 of this Agreement, the Executive shall immediately return to
the Employer any portion of the Severance Payments that have been paid to the
Executive pursuant to this Section 3.2(a), and the Medical Continuation shall
immediately terminate. The Employer will commence payment of the Severance
Payments as soon as practicable following receipt of the Release signed by the
Executive. Any Pro-Rata Bonus will be paid at the time Holdco ordinarily pays
incentive bonuses to its executives with respect to the fiscal year in which the
termination occurs.

 

  b) Termination upon Death or Disability. If the Executive’s employment is
terminated due to the Executive’s death or Disability, the Executive (or the
Executive’s estate, if applicable) will receive (i) the Accrued Amounts, and
(ii) a Pro-Rata Bonus.

 

  c) Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments due to
the Executive upon a termination of his employment under this Agreement.

 

  3.3.

Resignation from All Positions. Upon the termination of the Executive’s
employment with the Employer for any reason, the Executive shall be deemed to
have resigned, as of the date of such termination, from

 

3



--------------------------------------------------------------------------------

  all positions he then holds as an officer, director, employee and member of
the Board (and any committee thereof) and the board of directors (and any
committee thereof) of any member of the Group or from any officer or
directorship which he holds by virtue of the employment. The Executive shall
cooperate with the Employer in effecting any removal or resignation and shall
execute any document or do anything which is necessary to give effect thereto.
By entering into this Agreement the Executive irrevocably appoints any director
of the Employer as his attorney to act on his behalf to execute any document or
do anything in his name necessary to effect his resignation in accordance with
this Section 3.3. If there is any doubt as to whether such execution (or other
thing) has been carried out within the authority conferred by this Section 3.3 a
certificate in writing (signed by any director or the secretary of the Employer)
will be sufficient to prove that the act or thing falls within that authority.

 

  3.4. Cooperation. Following the termination of the Executive’s employment with
the Employer for any reason, the Executive agrees to reasonably cooperate with
the Group upon reasonable request of the CEO or the CEO’s Designee and to be
reasonably available to the Group with respect to matters arising out of the
Executive’s services to the Employer and other members of the Group. The
Employer shall pay the Executive a reasonable fee for any such services and
promptly reimburse the Executive for expenses reasonably incurred in connection
with such matters.

 

4. Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights

 

  4.1. Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Employer, the Executive will be exposed to and
will receive information relating to the confidential affairs of the Group,
including, without limitation, technical information, intellectual property,
business and marketing plans, strategies, customer information, software, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Employer and other
members of the Group and other forms of information considered by the Group to
be confidential or in the nature of trade secrets (including, without
limitation, ideas, research and development, know-how, formulas, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
“Confidential Information”). The Executive agrees that at all times during the
Executive’s employment with the Employer and thereafter, the Executive shall not
disclose such Confidential Information, either directly or indirectly, to any
individual, corporation, partnership, limited liability company, association,
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof (each a “Person”) other than
in connection with the Executive’s employment with the Employer without the
prior written consent of the Employer and shall not use or attempt to use any
such information in any manner other than in connection with his employment with
the Employer, unless required by law to disclose such information, in which case
the Executive shall provide the Employer with written notice of such requirement
as far in advance of such anticipated disclosure as possible. This
confidentiality covenant has no temporal, geographical or territorial
restriction.

Upon termination of the Executive’s employment with the Employer, the Executive
shall promptly supply to the Employer all property, keys, notes, memoranda,
writings, lists, files, reports, customer lists, correspondence, tapes, disks,
cards, surveys, maps, logs, machines, technical data and any other tangible
product or document which has been produced by, received by or otherwise
submitted to the Executive during the Executive’s employment with the Employer,
and any copies thereof in his (or capable of being reduced to his) possession;
provided, however, that the Executive may retain his full rolodex or similar
address and telephone directories.

 

  4.2.

Non-Competition. By and in consideration of the Employer entering into this
Agreement and the payments made and the benefits provided hereunder, and in
further consideration of the Executive’s exposure to the Confidential
Information of the Employer and other members of the Group, the Executive agrees
that the Executive shall not for eighteen (18) months after termination of his
employment (the “Restriction Period”), directly or indirectly, own, manage,
operate, join, control, be

 

4



--------------------------------------------------------------------------------

  employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined in Section 8.5); provided, that in no event shall ownership of one
percent (1%) or less of the outstanding securities of any class of any issuer
whose securities are registered under the Exchange Act or traded on the London
Stock Exchange or any other internationally recognized stock exchange, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof. During the Restriction Period, upon
request of the Employer, the Executive shall notify the Employer of the
Executive’s then-current employment status.

 

  4.3. Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee or consultant of the Employer or any other member of the Group where
such employee or consultant was a person who immediately prior to the end of the
Executive’s employment (the “Termination Date”) or in the six (6) months prior
thereto reported directly to the Executive or to a person who reported directly
to the Executive or with whom the Executive worked closely at any time during
the period of six (6) months prior to the Termination Date.

 

  4.4. Interference with Business Relationships. During the Restriction Period
the Executive shall not directly or indirectly contact, induce or solicit (or
assist any Person to contact, induce or solicit) any customer or client of the
Employer or any other member of the Group, in respect of whom the Executive had
access to confidential information or with whose custom or business the
Executive or employees reporting to him were personally concerned, to terminate
its relationship or otherwise cease doing business in whole or in part with the
Employer or its subsidiaries or affiliates, or directly or indirectly interfere
with (or assist any Person to interfere with) any material relationship between
the Employer or any other member of the Group and any of its or their customers
or clients so as to cause harm to the Employer or the relevant member of the
Group.

 

  4.5. Intellectual Property Rights.

 

  a) The Executive may make or create Intellectual Property Rights (as defined
in Section 8.4) in the course of his duties performed pursuant to the Agreement
and he agrees that he has a special obligation to further the interests of the
Employer and those of other members of the Group in relation to their business
in this respect.

 

  b) Where the Executive makes or creates any Intellectual Property Rights
during the Term which may be of benefit to the Employer or any other member of
the Group, he shall inform the Employer in writing and such Intellectual
Property Rights shall be owned absolutely by the Employer to the extent
permitted by law. The Executive shall enter into all documents and do all things
necessary to ensure such ownership. The Executive waives all moral rights
therein.

 

  c) Rights and obligations under this Section 4.5 will continue after the
termination of this Agreement in respect of all Intellectual Property Rights
made or obtained during the Executive’s employment with the Employer and will be
binding on the personal representatives of the Executive.

 

  d) The Executive agrees that he will not by his acts or omissions do anything
which would or might prejudice the rights of the Employer under this
Section 4.5.

 

  e) By entering into this Agreement the Executive irrevocably appoints any
director of the Employer as his attorney to act on his behalf to execute any
document and do anything in his name for the purpose of giving the Employer (or
its nominee) the full benefit of the provisions of this Section 4.5 or the
Employer’s entitlement under statute. If there is any doubt as to whether such
execution (or other thing) has been carried out within the authority conferred
by this Section 4.5, a certificate in writing (signed by any director or the
secretary of the Employer) will be sufficient to prove that the act or thing
falls within that authority.

 

5



--------------------------------------------------------------------------------

  2.1 Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the Parties agree not to disclose
the terms of this Agreement to any Person; provided that the Executive may
disclose this Agreement and/or any of its terms to the Executive’s immediate
family, financial advisors and attorneys, so long as the Executive instructs
every such Person to whom the Executive makes such disclosure not to disclose
the terms of this Agreement further.

 

  2.2 Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Employer for
which the Employer would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Employer shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Employer may be entitled at law or in equity, including, without limitation, the
obligation of the Executive to return any Severance Payments made by the
Employer to the Executive. The terms of this Section 4.7 shall not prevent the
Employer from pursuing any other available remedies for any breach or threatened
breach hereof, including, without limitation, the recovery of damages from the
Executive. The Executive and the Employer further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Employer and its affiliates because of the
Executive’s access to Confidential Information and his material participation in
the operation of such businesses.

 

5. Representation. The Executive and the Employer each represents and warrants
that (i) he or it is not subject to any contract, arrangement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits his or its ability to enter into and fully perform his or its
obligations under this Agreement and (ii) he or it is not otherwise unable to
enter into and fully perform his or its obligations under this Agreement.

 

6. Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Employer, the Executive
agrees not to make any statement (other than statements made in connection with
carrying out his responsibilities for the Employer and its subsidiaries and
affiliates) that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Employer or any of its subsidiaries, affiliates,
employees, officers, directors or stockholders.

 

7. Withholding and Deductions. The Employer will withhold from any amounts
payable under this Agreement such deductions as it is required to make pursuant
to any applicable law or regulation and any amount which the Executive owes to
the Employer or any other member of the Group and the Executive hereby consents
to such deduction.

 

8. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

  8.1. “Cause” shall mean the Executive’s (i) continuing failure, for more than
ten (10) days after the Employer’s written notice to the Executive thereof, to
perform such duties as are reasonably requested by the Employer; (ii) failure to
observe material policies generally applicable to officers or employees of the
Employer unless such failure is capable of being cured and is cured within ten
(10) days of the Executive receiving written notice of such failure;
(iii) failure to cooperate with any internal investigation of the Employer or
any other member of the Group; (iv) commission of any act of fraud, theft or
financial dishonesty with respect to the Employer or any other member of the
Group or being charged with or convicted of any arrestable criminal offence
(other than an offence under road traffic legislation for which a fine or
non-custodial penalty is imposed); or (v) material violation of the provisions
of this Agreement unless such violation is capable of being cured and is cured
within ten (10) days of the Executive receiving written notice of such
violation.

 

  8.2. “Disability” shall mean the Executive is entitled to receive long-term
disability benefits under the long-term disability plan of the Employer or its
affiliates in which Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days during any 365-day period irrespective of whether
such days are consecutive.

 

6



--------------------------------------------------------------------------------

  8.3. “Good Reason” shall mean (i) a material and adverse change in the
Executive’s duties or responsibilities; (ii) a reduction in the Executive’s Base
Salary or target Annual Bonus; or (iii) breach by the Employer of any material
provision of this Agreement; provided, that the Executive must give notice of
termination for Good Reason within sixty (60) days of the occurrence of the
first event giving rise to Good Reason.

 

  8.4. “Intellectual Property Rights” means patents, copyrights, database
rights, registered and unregistered design rights, utility models, trade marks,
and any other intellectual property rights throughout the world, applications
for registration of any of the same, confidential information and knowhow,
whether in each case registered or unregistered.

 

  8.5. “Restricted Enterprise” shall mean any Person that is actively engaged in
any geographic area in any business which is either (i) in competition with the
business of the Employer or any other member of the Group or (ii) proposed to be
conducted by the Employer or any other member of the Group in their respective
business plans as in effect at that time.

 

9. Miscellaneous.

 

  9.1. Indemnification. The Employer shall indemnify the Executive to the
fullest extent provided under the Employer’s Articles of Association. The
Employer and other members of the Group shall also maintain director and officer
liability insurance in such amounts and subject to such limitations as the CEO,
CEO’s Designee or Board shall, in good faith, deem appropriate for coverage of
directors and officers of the Employer and Group.

 

  9.2. Amendments and Waivers. This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties; provided, that, the observance
of any provision of this Agreement may be waived in writing by the Party that
will lose the benefit of such provision as a result of such waiver. The waiver
by any Party of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach, except as otherwise explicitly provided for in
such waiver. Except as otherwise expressly provided herein, no failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder, or otherwise available in respect hereof at law or in equity,
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

  9.3. Assignment; No Third-Party Beneficiaries. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. To the extent permitted by law, no person other than the
Parties and other members of the Group shall have the right to enforce any term
of this Agreement under the Contracts (Rights of Third Parties) Act Chapter 53B
of Singapore, although this does not affect any other right or remedy of any
third party which exists or is available other than under that Act.

 

  9.4. Data Protection. To the extent required by applicable law, the Executive
gives his consent to the holding, processing and disclosure of personal data
provided by the Executive to the Employer and Group for all purposes relating to
the performance of this Agreement including, but not limited to:

 

  a) administering and maintaining personnel records;

 

  b) paying and reviewing salary and other remuneration and benefits;

 

  c) providing and administering benefits (including if relevant, pension, life
assurance, permanent health insurance and medical insurance);

 

  d) undertaking performance appraisals and reviews;

 

  e) maintaining sickness and other absence records;

 

7



--------------------------------------------------------------------------------

  f) taking decisions as to the Executive’s fitness for work;

 

  g) providing references and information to future employers, and if necessary,
governmental and quasi-governmental bodies for social security and other
purposes, the Inland Revenue Authority of Singapore and the Central Provident
Fund Board;

 

  h) providing information to future purchasers of the Employer or of the
business in which the Executive works; and

 

  i) transferring information concerning the Executive to a country or territory
outside Singapore.

The Executive will comply with the Employer’s policies on data protection
matters.

 

  9.5. Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

 

If to the Employer:

  MRC Transmark Pte. Ltd.   80 Raffles Place   #32-01   UOB Plaza   Singapore,
048624   Attention:                           
                                         
                                                         
Facsimile:                                                                     
                                                      

copy to:

  MRC Global Inc.   909 Fannin, Suite 3100   Houston, TX 77010   United States
of America   Attention: General Counsel   Facsimile: 001 713-655-0159  
            and   Fried, Frank, Harris, Shriver & Jacobson LLP   One New York
Plaza   New York, NY 10004   United States of America   Attention: Robert C.
Schwenkel, Esq.   Facsimile: 001 212-859-4000

If to the Executive:

  at his principal office at the Employer (during the Term), and at all times to
his principal residence as reflected in the records of the Employer, or as
notified to the Employer from time to time by the Executive.

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either Party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other Party notice in the manner
then set forth.

 

  9.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the Parties shall be governed
by, the laws of Singapore.

 

  9.7.

Power of Attorney. The Executive hereby appoints any director of the Employer to
act as his attorney with authority in his name and on his behalf to execute any
deed or instrument and generally to use

 

8



--------------------------------------------------------------------------------

  his name for the purposes set out in Sections 3.3 and 4.5. The Executive
hereby declares that this power of attorney is given to secure his obligations
under Sections 3.3 and 4.5 of this Agreement and shall be irrevocable.

 

  9.8. Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the Parties
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

 

  9.9. Entire Agreement. From and after the Effective Date this Agreement shall
constitute the entire agreement between the Parties, and supersede all prior
representations, agreements and understandings (including any prior course of
dealings), both written and oral, between the Parties with respect to the
subject matter hereof.

 

  9.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

  9.11. Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors of each of the Parties, including, without
limitation, the Executive’s heirs and the personal representatives of the
Executive’s estate and any successor to all or substantially all of the business
and/or assets of the Employer.

 

  9.12. General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

 

  9.13. Mitigation. Notwithstanding any other provision of this Agreement,
(i) the Executive will have no obligation to mitigate damages for any breach or
termination of this Agreement by the Employer, whether by seeking employment or
otherwise and (ii) the amount of any payment or benefit due the Executive after
the date of such breach or termination will not be reduced or offset by any
payment or benefit that the Executive may receive from any other source.

 

  9.14. Submission to Jurisdiction. The Parties irrevocably agree that the
courts of Singapore or England and Wales, at the election of the party first
commencing any proceedings in relation to this Agreement, are to have exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement and that, accordingly, any legal action or proceedings arising
out of or in connection with this Agreement may be brought in those courts and
the Parties irrevocably submit to the jurisdiction of whichever of those courts
is first seized of the matter.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

MRC Transmark Pte. Ltd.

By:

 

/s/ James Yeo

  Managing Director Executed as a Deed EXECUTIVE

/s/ Neil P. Wagstaff

Neil Philip Wagstaff in the presence of

/s/ Cher Soh Peng

Address: 45 Chua Chu Kang Loop #13-14 Singapore 689679 Occupation: Financial
Controller

 

10



--------------------------------------------------------------------------------

Exhibit A

Benefits

 

  •  

Housing Allowance $15,000 SOD per calendar month inclusive of any tax
equalization payments made to the Executive in respect of such housing
allowance.

 

  •  

Reasonable costs of shipping household goods and personal effects from the
United Kingdom to Singapore on commencement of the employment and at the end of
the Term from Singapore to the United Kingdom (save on the Executive’s
resignation other than for Good Reason or his termination by the Employer for
Cause).

 

  •  

Reasonable costs (as determined by the Employer acting reasonably) of (1) four
return business class flights per annum to the United Kingdom from Singapore for
each of the Executive and Spouse. (The Employer agrees that Executive and/or
Spouse may travel other than to and from the United Kingdom but the Employer’s
costs for all flights provided to the Executive and his Spouse on an annual
basis under this sub-section (1) shall not exceed the combined cost of four
return business class flights for each of the Executive and his Spouse to the
United Kingdom from Singapore); (2) business class flights to the United Kingdom
from Singapore at the end of the Term for Executive and Spouse (save in the
event of the Executive’s resignation other than for Good Reason or his
termination by the Employer for Cause); and (3) business class flights to the
United Kingdom from Singapore for the Executive’s Spouse in the event of the
Executive’s death and for Executive and Spouse if the Executive is subject to
Disability (as defined in section 8.2 of the Agreement).

 

  •  

Pension salary supplement of 10% of the Executive’s Base Salary. The Executive
acknowledges that if during the Term he becomes a participant in the Singapore
Central Provident Fund the Company shall reduce the pension salary supplement by
such amount as it is required to contribute to the Central Provident Fund.

 

  •  

Payment of up to £1,642 per annum to enable the Executive to purchase life
cover.

 

  •  

Payment of up to £4,354 per annum to enable the Executive to purchase long term
disability cover.

 

  •  

Coverage under an International Medical policy at a cost to the Employer not to
exceed $15,000 USD.

If the Executive agrees the Employer’s obligations in respect of each or all of
the payments towards life cover; long term disability cover and/or medical cover
may be satisfied by the purchase of appropriate cover for the Executive by the
Employer or another member of the Group.

 

11



--------------------------------------------------------------------------------

Exhibit B

Release

 

1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of                     , 2012 (the “Employment Agreement”),
to which Neil Philip Wagstaff (the “Executive”) and [    ], a company
incorporated in Singapore (the “Employer”) (each of the Executive and the
Employer a “Party” and, collectively, the “Parties”) are parties, the
sufficiency of which the Executive acknowledges, the Executive, with the
intention of binding himself and his heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Employer,
PVF Holdings LLC, a Delaware limited liability company, and each of their
subsidiaries and affiliates (the “Company Affiliated Group”), their present and
former officers, directors, executives, shareholders, agents, attorneys,
employees and employee benefit plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Employment Agreement, the
Executive’s employment with the Employer, or any termination of such employment,
including claims (i) for severance or annual leave benefits, unpaid wages,
salary or incentive payments, (ii) for breach of contract, wrongful dismissal,
defamation, or other tort, (iii) under any statute, including the United States
Federal Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1990, the
Americans with Disabilities Act of 1990 (“ADA”), the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, the laws of
Singapore for breach of contract, unlawful discrimination on grounds of sex,
race, age, disability, sexual orientation, religion or belief, unauthorized
deduction from pay, non-payment of annual leave pay, each as amended, and any
other Singapore, U.S. or foreign federal, state or local law or judicial
decision, excluding:

 

  1.1 Rights of the Executive arising under, or preserved by, this Release or
Section 3 of the Employment Agreement; and

 

  1.2 Rights to indemnification the Executive has or may have under the by-laws
or articles of association or certificate of incorporation of any member of the
Company Affiliated Group or as an insured under any director’s and officer’s
liability insurance policy now or previously in force.

 

2. The Employee acknowledges and agrees that the release of claims set forth in
this Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

 

3. The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses.

 

4. The Executive specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Release is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

 

5.

As to rights, claims and causes of action arising under the ADEA, the Executive
acknowledges that he has been given but not utilized a period of twenty-one
(21) days to consider whether to execute this Release. If the Executive accepts
the terms hereof and executes this Release, he may thereafter, for a period of
seven (7) days following (and not including) the date of execution, revoke this
Release as it relates to the release

 

12



--------------------------------------------------------------------------------

  of claims arising under the ADEA. If no such revocation occurs, this Release
shall become irrevocable in its entirety, and binding and enforceable against
the Executive, on the day next following the day on which the foregoing seven
(7) day period has elapsed. If such a revocation occurs, the Executive shall
irrevocably forfeit any right to payment of the Severance Payments (as defined
in the Employment Agreement), but the remainder of the Employment Agreement
shall continue in full force.

 

6. The Executive represents and warrants to the Employer that:

 

  6.1. Prior to entering into this Release Agreement, the Executive received
independent legal advice from [—]1 (the “Independent Advisor”), who has signed
the certificate at Appendix 1;

 

  6.2. Such independent legal advice related to the terms and effect of this
Release Agreement in accordance with the laws of Singapore and, in particular,
its effect upon the Executive’s ability to make any further claims under the
laws of Singapore in connection with the Executive’s employment or its
termination;

 

  6.3. The Executive has provided the Independent Adviser with all available
information which the Independent Adviser requires or may require in order to
advise whether the Executive has any such claims; and

 

  6.4. The Executive was advised by the Independent Adviser that there was in
force, at the time when the Executive received the independent legal advice, a
policy of insurance covering the risk of a claim by the Executive in respect of
losses arising in consequence of that advice.

 

7. Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Release shall be immediately effective
upon execution by the Executive.

 

8. The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

 

9. The Executive acknowledges that the release of claims set forth in this
Release relates only to claims which exist as of the date of this Release.

 

10. The Executive acknowledges that the Severance Payments he is receiving in
connection with the release of claims set forth in this Release and his
obligations under this Release are in addition to anything of value to which the
Executive is entitled from the Employer and any of its affiliates.

 

11. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

12. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.

 

13. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
Party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

 

14. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

15. This Release shall be binding upon any and all successors and assigns of the
Executive and the Employer.

 

16. This Release shall be governed by and construed and enforced in accordance
with the laws of Singapore without giving effect to the conflicts of law
principles thereof.

[signature page follows]

 

1  Name of Executive’s attorney to be included.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of                                         .

 

[    ]

 

By:

 

 

  Name:   Title:

EXECUTIVE

 

Neil Philip Wagstaff

 

14



--------------------------------------------------------------------------------

Exhibit C

 

1. Continuous Employment

The Executive’s period of continuous employment with the Group commenced on
1 March 1996.

 

2. Place of Work

The Executive’s usual place of work will be at No. 6 Tuas Loop Singapore 637343.

The Executive may be required in the performance of his duties to travel to such
place or places in the Singapore or abroad as the Employer requires.

 

3. Hours of Work

The Executive’s normal working hours are Monday to Friday 9am to 6 pm with 1
hour for lunch. The Executive will, without additional remuneration, from time
to time work such further hours (including at weekends) as are reasonably
necessary in order for him properly to carry out his duties under this
Agreement.

 

4. Sickness, Absence and Sick Pay

The Executive must notify the Employer on the first day of each absence from
work or as soon after it as is practicable and give the reason for and expected
duration of the Executive’s absence and also:

 

  •  

complete and sign a self-certification of absence document as soon as is
practicable and in any event not later than on the Executive’s return to work;

 

  •  

send to the Employer a medical certificate issued by a registered medical
practitioner at the end of seven days from the start of the Executive’s absence
and a further certificate in each successive week of absence; and

 

  •  

(where the absence is for some reason other than illness or injury) supply such
evidence about the absence and its cause as the Employer from time to time
reasonably requires.

If the Executive has complied with his obligation relating to absences from work
the Employer shall pay to the Executive “sick pay” as defined below throughout
six months (whether or not continuous) in any one period of 12 months during
which he is prevented by illness or injury from the discharging in full his
duties under this Agreement.

The amount of the Executive’s sick pay shall be the amount of his Base Salary
less any other sickness or invalidity benefits from any national or local
government department or Employer plan whether or not claimed.

 

5. Disciplinary and Grievance

In the event of the Executive wishing to seek redress of any grievance relating
to his employment he should lay his grievance before the Board in writing, who
will afford the Executive the opportunity of a full and fair hearing before the
Board or a committee of the Board whose decision on such grievance shall be
final and binding.

No one shall take disciplinary action against the Executive other than the CEO,
CEO’s Designee, Board or an authorized member of the Board, and the Executive
hereby recognizes and accepts that in view of his seniority it may not be
possible for the Executive to have recourse to an appeal against such
disciplinary action.

 

15